Appellate Case: 21-8013     Document: 010110697264         Date Filed: 06/15/2022     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                        UNITED STATES COURT OF APPEALS                           June 15, 2022

                                                                             Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                              Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-8013

  CONNOR WILLIAM BIGGS FARLEY,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Wyoming
                          (D.C. No. 1:20-CR-00084-NDF-1)
                        _________________________________

 Josh Lee, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
 Defender, with him on the briefs), Denver, Colorado, for Defendant-Appellant.

 Timothy J. Forwood, Assistant United States Attorney (L. Robert Murray, Acting United
 States Attorney, with him on the briefs), Cheyenne, Wyoming, for Plaintiff-Appellee.
                         _________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges.
                  _________________________________

 EBEL, Circuit Judge.
                          _________________________________


        Defendant-Appellant Connor Biggs Farley appeals the 630-month (52.5-year)

 sentence he received after pleading guilty to three counts of producing child pornography

 in violation of 18 U.S.C § 2251. In imposing this sentence, the district court rejected the
Appellate Case: 21-8013    Document: 010110697264          Date Filed: 06/15/2022        Page: 2



 sentence of 20 to 40 years (240 to 480 months) that was stipulated in Mr. Farley’s plea

 agreement with the government, but the court also varied downward from the 1080-

 month (90-year) sentence recommended by the presentence report, which corresponded

 to the statutory maximum sentence of 30 years (360 months) on each count, run

 consecutively.

       Mr. Farley asserts that the district court’s selection of his sentence was both

 procedurally and substantively unreasonable. We find that the district court’s method for

 determining Mr. Farley’s sentence involved plain errors of law, rendering the sentence

 procedurally unreasonable. Accordingly, we REVERSE and REMAND for resentencing.

                                   I.     BACKGROUND

       In April 2019, Wyoming authorities began investigating Mr. Farley, his spouse

 Ray Lucero, and an associate named Richard Willden. Agents uncovered many

 exchanges of child pornography between the three men, along with photo and video

 evidence that Mr. Lucero and Mr. Farley sexually abused and took nude photos of Mr.

 Lucero’s nine-year-old nephew; sexually abused Mr. Farley’s one-year-old cousin; and

 sexually abused a five-year-old boy who had temporarily lived with Mr. Farley and Mr.

 Lucero. On May 21, 2020, Mr. Farley was indicted for production, distribution, and

 possession of child pornography in violation of 18 U.S.C. § 2251(a).

       On November 24, 2020, Mr. Farley submitted to the district court a plea

 agreement he had reached with the government, under which Mr. Farley would plead

 guilty to three of the charged counts of producing child pornography: Count One based

 on the sexual abuse of the nine-year-old nephew, Count Two based on the sexual abuse

                                              2
Appellate Case: 21-8013     Document: 010110697264          Date Filed: 06/15/2022     Page: 3



 of Mr. Farley’s infant cousin, and Count Five based on the sexual abuse of the five-year-

 old boy. In exchange, the government agreed to a stipulated sentence of 20 to 40 years’

 imprisonment. Mr. Farley pled guilty under this agreement on December 14, 2020.1

        Prior to sentencing, the district court ordered the preparation of a presentence

 investigation report (PSR) calculating the guidelines range for Mr. Farley’s sentence.

 The PSR calculated a combined offense level of 49 after several enhancements and a

 decrease for acceptance of responsibility under the guidelines. The maximum offense

 level provided by the guidelines, however, is 43, so the PSR applied an offense level of

 43 and a Criminal History Category of II. Based on those calculations, the guideline

 range was life in prison. But the statutory maximum for any single conviction under 18

 U.S.C. § 2251 is 30 years (with a mandatory minimum of 15 years, or 180 months), so

 the PSR recommended a sentence of 30 years on each count to be run consecutively,

 pursuant to U.S.S.G. § 5G1.2, for a total of 1080 months’ imprisonment. The PSR noted

 that the 20-to-40-year range stipulated in the plea agreement would require a significant

 downward variance.

        At Mr. Farley’s sentencing hearing on March 25, 2021, neither party objected to

 the PSR’s calculations, but both parties argued in favor of the plea agreement’s lesser

 stipulated sentence. Defense counsel urged the district court to impose a sentence of 20

 years, at the bottom of the range stipulated in the plea agreement, based on the mitigating



 1
  This was not a plea agreement under Federal Rule of Criminal Procedure Rule
 11(c)(1)(C), so the district court was not bound by the parties’ agreed-upon sentence
 upon accepting the plea.
                                              3
Appellate Case: 21-8013     Document: 010110697264         Date Filed: 06/15/2022         Page: 4



 factors presented in Mr. Farley’s sentencing memorandum. These factors included Mr.

 Farley’s remorse at committing the crimes; his traumatic childhood that included multiple

 instances of sexual and physical abuse; his history of mental illness; his marriage as a

 teenager to Mr. Lucero, who is 14 years older than Mr. Farley; and the physical and

 emotional abuse of Mr. Farley by Mr. Lucero, who was also convicted and appears to

 have been the “driving force” behind the charged crimes. The government also relied on

 these mitigating factors—along with Mr. Farley’s youth, cooperation with authorities,

 and lack of similar criminal history—to advocate for a sentence of 40 years, at the high

 end of the stipulated range.2

        After hearing the parties’ arguments, statements from Mr. Farley’s family, and

 victim impact statements, the district court said it would reject the plea agreement’s

 stipulated sentence because even a sentence of 40 years did not “respect each of the

 victims . . . in the context of the [15-year] minimum mandatory sentences that are

 prescribed for the conduct at issue.” ROA Vol. III at 80. Defense counsel, the

 government, and the judge then discussed the plea agreement further in the judge’s

 chambers. The court indicated its initial intentions to impose a sentence of 60 years total

 (720 months), still a downward variance from the PSR recommendation. The hearing

 reconvened and Mr. Farley indicated that he would proceed with sentencing despite the

 rejection of the plea agreement. He spoke in allocution and expressed remorse. The



 2
  To reach the 40-year sentence stipulated in the plea agreement, the government had
 proposed 20-year sentences for each count, running the sentences for two of the
 counts concurrently and then running the third count consecutively.
                                              4
Appellate Case: 21-8013    Document: 010110697264           Date Filed: 06/15/2022   Page: 5



 district court then ultimately set the sentence at 630 months’ imprisonment, providing the

 following explanation:

                       I will reject the plea agreement, viewing that the offense
              conduct involves three separate victims, and while the conduct
              was charged in one indictment, the statutory minimum
              associated with the offense conduct should be respected.
              While it does not bind the Court because there’s an opportunity
              to run sentences in a [partially concurrent] fashion as explained
              by the Government, the Court still feels subject to the spirit of
              the congressional statutes. . . .
                       I think it is important to state that for each of the
              defendants involved in the conduct charged in this docket, I
              have sentenced consistent with the guidelines, and in this case
              I will vary, so that is an unusual step to take for conduct that I
              think we all understand and appreciate is not only -- only not
              acceptable but reprehensible. The severity of the offense
              conduct has been a factor in this case that has been difficult for
              me to get past.
                       But in moving past that, I do recognize that there are
              mitigating circumstances present in this case as argued by your
              attorney. I also understand that you came into a very troubled
              relationship with an individual who took advantage of some
              vulnerability present, and that has significantly hurt you and
              others.
                       So in terms of the appropriate disposition in this case,
              you’ll vary downward six levels to a sentence that still is a very
              lengthy sentence. And I do that still recognizing your worth
              and value, but, again, it is important to me to respect the
              culpability here involving your own conduct in the crime, and
              I will sentence accordingly.
                       Pursuant to the Sentencing Reform Act of 1984, and
              considering those factors set forth in 18 USC Section 3553(a),
              it is the judgment and sentence of the Court that the defendant
              Connor William Biggs Farley is hereby sentenced to a term of
              210 months per count -- One, Two and Five -- to be served
              consecutively in the Bureau of Prisons.

 ROA Vol. III at 91–94 (emphasis added). Mr. Farley now appeals that sentence.




                                              5
Appellate Case: 21-8013      Document: 010110697264           Date Filed: 06/15/2022      Page: 6



                               II.     STANDARD OF REVIEW

        When reviewing criminal sentences, we apply a standard of “reasonableness,”

 which involves “both substantial and procedural components.” United States v. Conlan,

 500 F.3d 1167, 1169 (10th Cir. 2007). Mr. Farley asserts both procedural and substantive

 unreasonableness, though we reach only his procedural unreasonableness claims. “A

 sentence cannot . . . be considered reasonable if the manner in which it was determined

 was unreasonable.” United States v. Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006).

 Procedural unreasonableness most often involves “an improper determination of the

 applicable Guidelines range,” id., but in general, “a district court commits procedural

 error when it misunderstands or misapplies the law.” United States v. Gallegos-Garcia,

 618 Fed. App’x 402, 405 (10th Cir. 2015) (unpublished).

        Mr. Farley failed to raise his claims below, and so he must show that the district

 court plainly erred in imposing the sentence in order to justify reversal. He must

 demonstrate that “(1) an error occurred; (2) the error was plain; (3) the error affected . . .

 substantial rights; and (4) the error seriously affected the fairness, integrity, or public

 reputation of a judicial proceeding.” United States v. Wolfname, 835 F.3d 1214, 1217

 (10th Cir. 2016) (internal quotations omitted).

                                       III.   DISCUSSION

        Mr. Farley alleges two plain errors in the district court’s methodology for

 determining his sentence. First, he claims that the district court erroneously interpreted

 federal law when it stated that it was following the “spirit of the congressional statutes”

 by applying consecutive sentences. ROA Vol. III at 91. Second, he claims that the

                                                6
Appellate Case: 21-8013        Document: 010110697264          Date Filed: 06/15/2022         Page: 7



 district court relied on a misunderstanding of the sentencing guidelines in order to

 determine the extent to which it would vary downward from the PSR-recommended

 sentence. For the reasons discussed herein, we disagree with Mr. Farley’s first claim but

 agree with the second, and so reverse on those grounds alone.

      A. District Court’s Statutory Interpretation

          The district court stated that it was “subject to the spirit of the congressional

 statutes” in order to explain its decision to run the sentences of 210 months per count

 consecutively, rather than concurrently. Id. Mr. Farley construes this statement to mean

 that the district court “believed that it needed to sentence Mr. Farley to at least 45 years—

 i.e., to impose consecutive 15-year sentences for each of the three counts—in order to”

 respect the 15-year statutory mandatory minimum attached to 18 U.S.C. § 2251 charges

 and to follow 18 U.S.C. § 3584, which governs the imposition of multiple sentences.3

 Aplt. Br. at 21. Mr. Farley then claims that this belief constituted plain error because no

 congressional statute mandates a consecutive sentence for Mr. Farley’s offenses, and

 § 3584 is written so that concurrent sentences are the default when a court imposes

 multiple terms of imprisonment at one time, as was the case here. Id.



 3
     In relevant part, 18 U.S.C. § 3584 states:
                 If multiple terms of imprisonment are imposed on a
                 defendant at the same time . . . the terms may run
                 concurrently or consecutively, except that the terms may not
                 run consecutively for an attempt and for another offense that
                 was the sole objective of the attempt. Multiple terms of
                 imprisonment imposed at the same time run concurrently
                 unless the court orders or the statute mandates that the terms
                 are to run consecutively.
                                                 7
Appellate Case: 21-8013      Document: 010110697264          Date Filed: 06/15/2022      Page: 8



        Mr. Farley’s characterization of the district court’s statement about the “spirit of

 the congressional statutes” as plainly erroneous fails for several reasons. First, § 3584

 explicitly empowers a sentencing court to order consecutive sentences instead of

 concurrent sentences, without imposing any limits on when the court can do so. 18

 U.S.C. § 3584. Thus, the district court’s order here did not reflect any misunderstanding

 about the scope of its authority under § 3584.

        Second, it is not clear what “statutes” the district court was actually referring to.

 Given that the district court mentioned the statutory minimum in the sentence

 immediately prior to the challenged statement about the “spirit” of the statutes, the court

 was most likely referring to the statute under which Mr. Farley was convicted, 18 U.S.C.

 § 2251, which imposes a 15-year mandatory minimum. If § 2251 was indeed the statute

 the district court had in mind, the court did not err by suggesting that the “spirit” of the

 statute supported sentencing Mr. Farley to at least 15 years per § 2251 count to be served

 consecutively, especially because the court acknowledged that although it was not bound

 by the single-count minimum when imposing a cumulative sentence, it nonetheless felt

 that the single-count minimum “should be respected.” ROA Vol. III at 91.

        The government also suggests that the district court may have been referencing 18

 U.S.C. § 3553, which among other things requires sentencing courts to consider the

 federal sentencing guidelines. The guidelines instruct district courts to run sentences

 consecutively “[i]f the sentence imposed on the count carrying the highest statutory

 maximum is less than the total punishment . . . to the extent necessary to produce a

 combined sentence equal to the total punishment.” U.S.S.G. § 5G1.2(d). That instruction

                                               8
Appellate Case: 21-8013      Document: 010110697264         Date Filed: 06/15/2022        Page: 9



 to run the sentences consecutively would apply to Mr. Farley,4 because his offense level

 corresponded to a life sentence but the statutory maximum under § 2251 limited his

 sentence for each count to 30 years. Thus, if § 3553 and its cross-reference to the

 guidelines were one of the “congressional statutes” the district court was referring to,

 there could be no error in the district court’s finding that those authorities counseled

 consecutive sentencing here.

        And, in any event, the district court’s decision to run Mr. Farley’s terms of

 imprisonment consecutively was not directly based on its interpretation of any of the

 above federal statutes. We read the district court’s explanation to indicate that it believed

 consecutive sentences for each of the three charges were appropriate not because

 Congress said so, but because the court wanted to give full respect to each of the three

 victims involved in the respective counts. This judgment is reasonable and falls within

 the district court’s sentencing discretion. Accordingly, we find no error in the district

 court’s reasoning for running Mr. Farley’s sentences consecutively.

     B. District Court’s Application of the Guidelines

        Separately, Mr. Farley claims that the district court plainly erred by using an

 unreasonable method to determine the sentence that it would apply to each count under

 the guidelines. In particular, Mr. Farley highlights the district court’s erroneous



 4
  The guidelines would not mandate that the district court run the sentences
 consecutively, however. See United States v. Lymon, 905 F.3d 1149, 1153 (10th Cir.
 2018). But Mr. Farley does not contend, nor is there evidence to suggest, that the
 district court believed it had no choice but to impose a consecutive sentence under
 U.S.S.G. § 5G1.2.
                                               9
Appellate Case: 21-8013      Document: 010110697264          Date Filed: 06/15/2022       Page: 10



  statements about how much it would have to vary from the PSR’s 1080-month sentence

  in order to impose the 40-year (480-month) sentence recommended by the prosecution.

  Early in the sentencing hearing, the district court expressed concern that the proposed 40-

  year sentence “would require the Court to depart ten levels” from the PSR

  recommendation. ROA Vol. III at 63.5 Then in explaining its final decision at the end of

  the hearing, the court said it had decided to “vary downward six levels” from the PSR

  sentence to impose the 210-month-per-count sentence for a total of 630 months’

  imprisonment. Id. at 93.

         But the district court did not have to vary ten levels or nine levels or six levels to

  impose the requested 40-year sentence. It would have had to vary downward only one

  offense level, from 43 to 42,6 which corresponds to a sentencing range of 360 months (30



  5
    The district court later revised its estimate of the downward variance to nine levels
  by using 42 as the offense level starting point instead of 43, which was the offense
  level calculated by the PSR. It appears that the district court used 42 as the starting
  point because it was already barred from giving Mr. Farley the life sentence that
  corresponded to his offense level of 43 due to the mandatory maximums, and any
  sentence less than life would correspond with a lower offense level on the table. But
  the variance from 43 to 42 should have been included in any tally of how many levels
  the district court ultimately varied downward, even if the variance from 43 to 42 was
  made for a different reason than any additional variance. That said, Mr. Farley
  maintains the same arguments “[r]egardless of whether the proper starting point is
  level 43 or level 42,” Aplt. Br. at 13, n. 4, and so we will not focus on the 43/42
  distinction in our analysis of the district court’s methodology.
  6
    The starting point is 43 because that is the highest offense level contemplated by the
  sentencing table. For accuracy, however, we note that the various enhancements
  applied to Mr. Farley’s offense level by the PSR actually led to an off-the-chart
  offense level of 49. Regardless, the district court did not indicate that it was
  accounting for the 49 offense level when trying to ascertain how many offense levels
  it was varying, nor does any party contend that it did. We thus proceed based only
  on the offense levels that appear on the sentencing table.
                                                10
Appellate Case: 21-8013      Document: 010110697264          Date Filed: 06/15/2022         Page: 11



  years) to life on the guidelines table when paired with Mr. Farley’s criminal history

  category of II. U.S.S.G. § 5A. In contrast, an offense level of 43 corresponds only to a

  life sentence. Id. The sentencing table is designed to produce a “total punishment”—that

  is, the “combined length of the sentences,” as opposed to a range for each individual

  count. U.S.S.G. § 5G1.2, commentary; see also U.S.S.G § 3D1.5. Thus, relying solely

  on the guidelines table, the court could have imposed a 40-year sentence by varying

  down only one level and running 40-year sentences on each count concurrently.

  Likewise, the ultimate cumulative sentence of 630 months required a downward variance

  of only one level, as it falls within the range of 360 months to life. Id. The district

  court’s statement that it had to vary down six levels to impose its chosen sentence and

  that it would have had to vary even more levels to impose the 40-year sentence was

  therefore an error—and a plain one at that, because it is unambiguously contradicted by

  the guidelines table. See United States v. Brown, 316 F.3d 1151, 1158 (10th Cir. 2003)

  (“An error is plain if it is clear or obvious under current law.” (internal quotations

  omitted)).

         The government comes up with a formula by which the district court could have

  applied a six-level variance without relying on a plainly erroneous view of the guidelines,

  but this too is flawed. According to the government, the court could have been doing

  something much more complicated than simply reducing the overall offense level: it

  could have looked at each count individually, then applied a “six level variance per




                                               11
Appellate Case: 21-8013     Document: 010110697264         Date Filed: 06/15/2022     Page: 12



  count” to reduce the offense level from 42 to 36,7 which “yielded a range of 210-262 . . .

  arriv[ing] at a final sentence of 630 months by treating those consecutively.” Aple. Br. at

  16 (emphasis in original). But that approach would have been error as well. The

  sentencing table is not designed for that purpose. The guidelines determine an offense

  level and corresponding sentencing range “based on the defendant’s overall conduct,

  even if there are multiple counts of conviction.” U.S.S.G. § 1B1.11, background note.

  See also U.S.S.G. § 3D, introductory commentary (providing “rules for determining a

  single offense level that encompasses all the counts of which the defendant is

  convicted”).8 The table results in a recommended total punishment; the question of

  whether that punishment runs concurrently or consecutively in cases with multiple counts

  of conviction is based on a different set of guidelines provisions. See U.S.S.G. § 5G1.2.

  Consequently, that approach would not have been proper under the guidelines either.9



  7
    We again note that the appropriate starting point would have been the PSR offense
  level of 43, not 42. See supra note 5.
  8
    Mr. Farley’s own PSR exemplifies this standard functioning of the guidelines. It
  calculated an offense level for each of Mr. Farley’s respective counts—42 for Count
  One, 44 for Count Two, and 40 for Count Five—based on the characteristics of each
  specific offense, such as the victim’s age and the victim’s relationship to Mr. Farley.
  The PSR then determined a combined adjusted offense level “by taking the offense
  level applicable to the Group with the highest offense level and increasing the
  offense level by the amount indicted in the table at U.S.S.G. § 3D1.4.” ROA Vol. II
  at 39. This calculation, plus an enhancement under U.S.S.G. § 4B1.5(b)(1) and
  decreases for acceptance of responsibility and cooperation, led to an offense level of
  49, which had to be treated as 43 (the highest possible offense level under U.S.S.G. §
  5GA). Thus, the 43 offense level encompassed the underlying conduct of all three
  counts.
  9
    The government asserts that this approach, while unorthodox, was reasonable partly
  because it was “tethered to the Guidelines.” United States v. Bishop, 469 F.3d 896,
  907 (10th Cir. 2006), abrogated on other grounds by Gall v. United States, 552 U.S.
                                              12
Appellate Case: 21-8013       Document: 010110697264          Date Filed: 06/15/2022      Page: 13



         Given plain error, Mr. Farley must still demonstrate that the district court’s

  misunderstanding about the offense level variance affected his substantial rights.

  Wolfname, 835 F.3d at 1217. An error affects substantial rights if there is “a reasonable

  probability that, but for the error, the outcome of the proceeding would have been

  different.” Molina-Martinez v. United States, 136 S. Ct. 1388, 1339 (2016) (internal

  quotation marks omitted). We find that condition met here. From the district court’s

  explanation, we glean only three parameters that it used to find a sentence it was

  comfortable with: (1) it wanted to vary downward at least some degree from the PSR-

  recommended 1080 months’ sentence due to Mr. Farley’s mitigating factors, (2) it

  wanted to run the sentences consecutively so as to respect each individual victim and the

  seriousness of the offenses, and (3) it did not want to vary down more than six offense

  levels (or really, seven offense levels, if using 43 as the starting point).

         This third parameter resulted from district court’s plain error in interpreting the

  extent of its variance and applying the sentencing table. Because one of the district

  court’s three key considerations was predicated on an error, we find that the error was

  integral in the district court’s reasoning and acted as a limiting factor in how low it was

  willing to go with Mr. Farley’s sentence. Thus, a reasonable probability exists that the

  district court would have opted for a sentence below 630 months, had it used a reasonable

  methodology to determine the variance, and the third requirement of plain-error review is

  met. We simply cannot guess what sentence the district court may have imposed had it


  38 (2007). But linking the sentence to the guidelines is not probative of procedural
  reasonableness if the link distorts the way the guidelines actually work.
                                                13
Appellate Case: 21-8013       Document: 010110697264          Date Filed: 06/15/2022     Page: 14



  used a correct analysis; we will allow the court to tell us itself.

         The final question is whether the procedural unreasonableness of Mr. Farley’s

  sentence seriously affects the fairness, integrity, or public reputation of judicial

  proceedings. Wolfname, 835 F.3d at 1217. A court’s excusal of “obvious errors . . . that

  threaten to require individuals to linger longer in federal prison than the law demands” is

  likely to diminish the public’s “view of the judicial process and its integrity.” Rosales-

  Mireles v. United States, 138 S. Ct. 1897, 1908 (2018) (quoting United States v.

  Sabillon–Umana, 772 F.3d 1328, 1333–1334 (10th Cir. 2014)). Plain errors in the

  calculation of a defendant’s sentencing guidelines range generally merit relief under

  plain-error review. Id. at 1907. While the district court here did not err in calculating the

  initial guidelines range, its errors derived from a misunderstanding of the guidelines’

  proper application in these particular circumstances. The errors were then deeply

  embedded in the sentence Mr. Farley ultimately received. Letting those errors stand

  uncorrected, when Mr. Farley has a reasonably likely chance at a lower sentence if a

  proper method were used to determine the extent of the downward variance, would surely

  diminish the fairness and integrity of these proceedings. Thus, we find each prong of the

  plain-error test met and must reverse Mr. Farley’s sentence.

                                       IV.    CONCLUSION

         Based on the foregoing, we REVERSE and REMAND for resentencing due to the

  unreasonableness of the district court’s methodology in determining the extent of Mr.




                                                14
Appellate Case: 21-8013       Document: 010110697264        Date Filed: 06/15/2022       Page: 15



  Farley’s variance.10




  10
       We do not reach Mr. Farley’s alternative claim of substantive unreasonableness.
                                               15